Name: Council Regulation (EEC) No 1492/92 of 4 June 1992 amending Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 158/ 111 . 6. 92 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1492/92 of 4 June 1992 amending Regulation (EEC) No 4136/86 on common rules lor imports of certain textile products originating in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Decision 92/ 184/EEC ('), the Council approved, on behalf of the Community, Agreements negotiated with a number of supplier countries on trade in textile products ; Whereas, by Regulation (EEC) No 369/92 (2), the Council amended, with effect from 1 January 1992, Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries (3) ; Whereas on 20 December 1991 the Commission initialled with Brazil an Agreement on trade in textile products for the period from 1 January to 31 March 1992 and whereas, by Decision 92/ 1 14/EEC (4), the Council decided to apply it provisionally from 1 January 1992 ; Whereas, by Decision 92/233/EEC (*), the Council approved, on behalf of the Community, an Agreement, with effect from 1 January 1992, in the form of an exchange of letters for the period from 1 January to 31 December 1992, which replaces that of 20 December 1991 in the form of an exchange of letters ; Whereas Regulation (EEC) No 4136/86 applied to textile imports from Brazil until 31 December 1991 , but Annex II to Regulation (EEC) No 4136/86, as amended by Regu ­ lation (EEC) No 369/92, no longer includes that country ; Whereas it is necessary to amend Regulation (EEC) No 4136/86 to take into account the extension, until 31 December 1992, of the Agreement between the Euro ­ pean Economic Community and the Federative Republic of Brazil on trade in textile products, so that the provi ­ sions of that Regulation can also be applied to that country, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4136/86 is hereby amended as follows : 1 . the word 'Brazil' shall be added to Annex II ; 2. Annex III and the Appendix thereto shall be amended as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 June 1992. For the Council The President Fernando FARIA DE OLIVEIRA (') OJ No L 90, 4. 4. 1992, p . 1 . 0 OJ No L 45, 20. 2. 1992, p . 1 . (J) OJ No L 387, 31 . 12. 1986, p. 42. (4) OJ No L 43, 19 . 2. 1992, p. 25. 0 OJ No L 111 , 29. 4. 1992, p . 26. 11 . 6. 92No L 158/2 Official Journal of the European Communities ANNEX ANNEX III QUANTITATIVE LIMITS MODIFYING, FOR THE PERIOD 1 JANUARY 1992 TO 31 DECEMBER 1992, THOSE GIVEN IN ANNEX TO REGULATION (EEC) NO 4136/86 (The descriptions of goods are shown in this table in an abbreviated form (')) GROUP IA Category Description of the goods Third countries Unit Member State 1 . 1 . 1992  31 . 12. 1992 ( 1 ) (2) (3) (4) (5) (6) 1 Cotton yarns Brazil tonnes D F I BNL UK IRL DK GR E P EEC 12 603 4 486 3 719 6 578 1 117 1 438 629 250 814 3 506 35 140 2 Woven fabrics of cotton Brazil tonnes D F I BNL UK IRL DK GR E P EEC 9 981 2 183 3 939 2 036 2 627 586 284 77 188 74 21 975 2(a) Of which : Other than unbleached or bleached Brazil tonnes D F I BNL UK IRL DK GR E P EEC 1 503 371 642 672 598 599 111 19 56 22 4 593 3 Woven fabrics of synthetic fibres (discontinuous) Brazil tonnes D F I BNL UK IRL DK GR E P EEC 361 511 417 164 507 3 26 14 51 32 2 086 (') The complete description of the goods is shown in Annex III to Regulation (EEC) No 369/92 (OJ No L 45, 20 . 2. 1992, p. 1 ). 11 . 6. 92 Official Journal of the European Communities No L 158/3 GROUP I.B ( 1 ) (2) (3) (4) (5) (6) 4 Shirts, undervests, T-shirts and the like, knitted or crocheted Brazil 1 000 F 463 pieces I 5 110 UK 3 285 6 Woven trousers Brazil (') 1 000 D 1 143 pieces F 248 ! I 561 l BNL 237 l UK 444 IRL 19 DK 153 GR 22 E 96 P 51 EEC 2 974 (') See Appendix. GROUP HA (1 ) (2) (3) (4) (5) (6) 9 Woven terry fabrics and toilet linen Brazil tonnes D 2 747 I I F 458 I I 648 I BNL 470 l I UK 1 181 I IRL 220 I DK 146 I GR 105 1 I E 129 I P 49 I EEC 6 153 20 Bed linen, other than knitted or crocheted Brazil tonnes D 2 103 l F 348 I 282 BNL 367 l UK 445 \ IRL 20 DK 58 I GR 34 E 115 P 45 EEC 3817 39 Table linen, other than knitted or crocheted Brazil tonnes D 1 013 F 439 I 351 I BNL 258 \ \ UK 638 l IRL 21 \ DK 81 GR 40 ! \ E 77 P 42 \ EEC 2 960 No L 158/4 Official Journal of the European Communities 11 . 6. 92 GROUP II.B 4 (5) (6)1 2 (3) 13 Men's or boys' underpants and briefs, knitted or crocheted Brazil 1 000 pieces E P 380 63 GROUP IILA (1 ) (2) (3) (4) (5) (6) 46 Wool and fine animal hair Brazil tonnes D 4 659 F 2 884 I 3 339 BNL 1 732 UK 2711 IRL 88 I DK 224 GR 880 E 516 \ P 118 i- EEC 17 151 Appendix Category Third country Remarks 6 Brazil For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 1 30 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the quantitative limits. The export licence concerning these products must bear, in box 9, the words The conversion rate for garments of a commercial size of not more than 130 cm must be applied'.'